       Case 1:18-cr-00156-LG-JCG Document 102 Filed 02/26/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                  CRIMINAL NO. 1:18-cr-156-LG-JCG

MICHAEL ANTHONY HERRERA

                                            ORDER

       BEFORE THE COURT is the Unopposed Motion [ECF No.101] of the Government to

allow the parties to review the Objection to Presentence Investigation Report along with

Attachments [ECF No. 70].

       The Objection to Presentence Investigation Report along with Attachments [ECF No. 70]

should be made a restricted document and viewable by counsel.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that the Unopposed Motion

[ECF. No.101] to View Sealed Documents is GRANTED.

       SO ORDERED AND ADJUDGED this the 26th day of February, 2021.


                                                    s/   Louis Guirola, Jr.
                                                    Louis Guirola, Jr.
                                                    United States District Judge
